DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings

The drawings are objected to because Figures 8A and 8B are not in ascending order.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Nucleotide and/or Amino Acid Sequence Disclosures

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections

Claim 1 is objected to because of the following informalities: the acronym “IFN-” is not defined at its first occurrence in the claims.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: for consistency in claim language, the phrase “i.e.” in the third-to-last line of the claim is not necessary and should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1 - 7, 14, 16 - 18, 22, 25, and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 
Claim 1 recites the limitation “a labeled-antibody conjugate according to claim 19 to a subject, wherein the labeled-antibody conjugate comprises: an antibody that specifically binds to IFN-, and a detection label conjugated to the antibody, wherein the detection label is a radionuclide tracer or fluorophore” (emphasis added).  However, claim 19, the claim upon which claim 1 depends, recites the limitation “a labeled-antibody conjugate comprising: an antibody that specifically binds to IFN-, and a detection label conjugated to the antibody, wherein the detection label is a radionuclide tracer”.  Thus, claim 1 fails to further limit, and fails to include all the limitations of, claim 19 because claim 1 allows for the detection label to be other than a radionuclide tracer.  Appropriate correction is required.  
Claim 4 fails to further limit the subject matter of claim 3 because claim 4 only recites one member (i.e., “the immunotherapy”) of a list of alternatives recited in claim 3.  Appropriate correction is required.  Amending claim 4 to recite “wherein the subject received an immunotherapy prior to administering and detecting the presence of the labeled-antibody conjugate, and wherein the mechanism of action of the immunotherapy results in an increased number of tumor-infiltrating lymphocytes in the subject and/or an increased activation state of a tumor-infiltrating lymphocyte population in the subject; and wherein the immunotherapy is an immune checkpoint inhibitor, a cytokine, a vaccine, or an adoptive cell transfer therapy” would obviate this rejection.  
Claim 7 fails to further limit claim 6 because claim 7 only recites one member of a list of alternatives recited in claim 3.  Appropriate correction is required.  Amending claim 7 to recite “wherein the antibody is an antibody fragment, and wherein the antibody fragment is a Fab fragment or a diabody” would obviate this rejection.
Claim 16 recites the limitation “wherein the labeled-antibody conjugate further comprises a fluorophore”.  However, claim 1, the claim upon which claim 16 depends, already requires the labeled-antibody conjugate to comprise a fluorophore as the detection label in one embodiment.  Thus, claim 16 fails to further limit the subject matter of claim 1.  Appropriate correction is required.  
Claim 22 fails to further limit claim 21 because claim 22 only recites one member of a list of alternatives recited in claim 21.  Appropriate correction is required.  Amending claim 22 to recite “wherein the antibody is an antibody fragment, and wherein the antibody fragment is a Fab fragment or a diabody” would obviate this rejection.
Claim 25 fails to further limit claim 24 because claim 25 only recites one member of a list of alternatives recited in claim 24.  Appropriate correction is required.  Amending the first two lines of claim 25 to recite “wherein the radionuclide tracer is conjugated to the antibody with a bifunctional chelator, and wherein the bifunctional chelator comprises a chelator selected from…” would obviate this rejection.
Claim 26 fails to further limit claim 24 because claim 26 only recites one member of a list of alternatives recited in claim 24.  Appropriate correction is required.  Amending claim 26 to recite “wherein the radionuclide tracer is conjugated to the antibody with a bifunctional chelator, and wherein the bifunctional chelator is p-SCN-Bn-DFO or NOTA” would obviate this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21, 22, 24 - 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferlin et al. (US 2014/0186362 A1; “Ferlin”).
Ferlin teaches a labeled antibody conjugate comprising: an antibody that specifically binds to human interferon gamma (IFN-); and a detection label conjugated to the antibody, wherein the detection label is a radioactive isotope or a fluorescent label (¶ 0038, 0066, 0088-0092, 0115, 0120, 0121, and 0134).  Conjugation can include via bivalent or polyvalent linking agents (¶ 0092).  Exemplified radioactive isotopes include 131I (¶ 0089).  The antibody can be a monoclonal antibody or an antibody fragment such as Fab (¶ 0066).  Regarding claims 25 and 26, the claims further describe one member from a list of alternative conjugations.  As Ferlin teaches a particular conjugation from the list of alternatives, Ferlin meets the claims.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618